Election/Restrictions
Claim 27 is allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 05/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 28 is withdrawn.  Claim 28, directed to wheels on the base is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 27, 28 31-38, and 40-43 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 27-38 and 40-43 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments filed 11/08/2021.  Specifically, Examiner agrees with: 
each of the two brackets is not be [sic] "adjustably attached to the base," as required by claim 27, at least because the base only attaches to one of the two imaginary brackets at a time without any adjustability. This is evident in the annotation of FIG. 7 of Boucher in the Action (see above) in which the base 145 is attached only to the first bracket, not the second bracket, and there is no evidence that the attachment of the base to the first bracket is adjustable. Thus, when the base 145 is in the left-hand slot of the docking member 150, as shown in FIG. 7, the base 145 is non-adjustably attached to the Action's first bracket and not attached to the Action's second bracket at all. With the base 145 in the other slot, the base would be non-adjustably attached to the Action's second bracket and not attached to the Action's first bracket. Thus, in no scenario are both the first and second brackets "adjustably attached to the base," as required by claim 27.  
With there being no other potential rejections outstanding, the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIC J KURILLA/Primary Examiner, Art Unit 3619